Citation Nr: 1339785	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for nosebleeds.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from May 1942 to December 1945 and from September 1950 to May 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Board remanded the appeal for additional development.  In a May 2013 decision, the Board reopened the claim of service connection for nosebleeds and remanded the reopened claim as well as the other claims on appeal for additional development.

The claim of service connection for nosebleeds is being REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability was not affirmatively shown to have had onset during service; a hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service.







2.  Cancer of the prostate was not affirmatively shown to have had onset during service; cancer of the prostate was not manifested to a compensable degree within one year from the date of separation from service; and cancer of the prostate first diagnosed after service beyond the one-year presumptive period for a malignant tumor as a chronic disease, is unrelated to an injury, disease, or event in service.

3.  Cancer of the bladder was not affirmatively shown to have had onset during service; cancer of the bladder was not manifested to a compensable degree within one year from the date of separation from service; and cancer of the bladder first diagnosed after service beyond the one-year presumptive period for a malignant tumor as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in October 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant n obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in July 2013.  As the reports of the VA examinations are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 







Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be proved. 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 





For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include sensorineural hearing loss as an organic disease of the nervous system and malignant tumors, including bladder and prostate cancers, if the listed chronic disease becomes manifest to a degree of 10 percent within one year from date of separation from service.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 




Hearing Loss

Impaired hearing is considered a disability for the purpose of VA disability compensation when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Evidence 

The service treatment records do not contain any complaint or finding of impaired hearing.  At discharge from the first period of service in December 1945 whispered voice was 15/15 in each ear.  On pre-induction examination in August 1950 and separation examination in May 1952, whispered voice was 15/15 in each ear.

After service in November 1972 VA records documented the recent onset of left ear hearing loss.  

In January 2003, on a VA audiology consultation, the Veteran complained of the gradual onset of reduced hearing in each ear.  The Veteran gave a history of noise exposure in service and in his civilian occupations.  Sensorineural hearing loss in each ear was noted.

On a VA audiology examination in April 2008, the Veteran gave a history of noise exposure to cooking machinery and the firing of weapons in service and to occupational noise exposure from working in bakeries with machinery.  





Audiometric testing showed the following:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
35
55
50
65
70
84
LEFT
45
55
70
70
80
76

The VA examiner stated that the flatter configuration of hearing loss would indicate that genetics or other physiological processes have contributed to the Veteran's hearing loss and it was not at least as likely as not that hearing loss was related to service 55 years earlier.

In statements since the VA examination, the Veteran stated that he first noted symptoms of impaired hearing during service and in the years immediately following service.  

Pursuant to the Board's remand, a VA audiologic examination was conducted in July 2013.  The Veteran gave a history of noise exposure in service from kitchen noise (steam cookers, pots banging, mixers), trucks without mufflers, machine guns, anti-aircraft guns, mortars, and ship noise.  He described civilian noise exposure to working in bakeries with loud mixers and from road work and snow plowing.  He stated that he owned a tractor and mowers.  

Audiometric testing showed the following:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
40
60
65
65
75
74
LEFT
45
65
75
75
95
46





The VA examiner, an audiologist, expressed the opinion that it was not at least as likely as not that hearing loss was caused by or a result of an event in service.  The VA examiner explained that the Veteran's hearing was informally assessed as normal during service in 1945, 1950, and 1952, that the Veteran filed a claim for compensation and pension in 1959 that did not include hearing loss, that hearing was described as good in a cardiology note in 1992, and that the Veteran had a significant history of post-service noise exposure.  

Analysis

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  






Although the Veteran is competent to describe noise exposure and impaired hearing in service, the service treatment records alone do not affirmatively show that a hearing loss disability under 38 C.F.R. § 3.385 (40 decibel loss or greater at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz or 26 decibels loss or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz) was present in service. 

As the Veteran is competent to describe impaired hearing in service, impaired hearing was "noted" in service, as impaired hearing is indicative of but not dispositive of a chronic disease, such as a hearing loss disability of the sensorineural hearing type, and as a hearing loss disability of the sensorineural hearing type is recognized as a "chronic" disability under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the presumption of service connection for a chronic disease manifesting during service and then again at any later date is available only for a chronic disease enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)). 

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Although there was evidence of noise exposure is service, hearing measured by voice testing was 15/15 and the service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385 (40 decibel loss or greater at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz or 26 decibels loss or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz) and insufficient observation to establish chronicity at the time, and a chronic hearing loss disability under 38 C.F.R. § 3.385 was not shown in service.




Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  See Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303 (2007) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology). 

While a bilateral hearing loss disability was not affirmatively shown to have been present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe noise exposure and symptoms of impaired hearing since service.  38 C.F.R. § 3.159; Layno, at 71.  To this extent, the Veteran's lay statements of impaired hearing since service are competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that his current hearing loss disability is a continuation of the impaired hearing he experienced after service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

In addition to describing symptoms of impaired hearing, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the postservice symptomatology.  


A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the presence of hearing loss disability under 38 C.F.R. § 3.385 is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience. 38 C.F.R. § 3.3159; Jandreau, at 1377.

Also a hearing loss disability under 38 C.F.R. § 3.385 is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405  (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, a hearing loss disability under 38 C.F.R. § 3.385 is an internal disease process more analogous to rheumatic fever, than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg. 

For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not the type of conditions under case law that has been found to be capable of lay observation.  As the claimed disability is not capable of lay observation under Jandreau and by case law, the disability is not a simple medical condition. 






And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a hearing loss disability under 38 C.F.R. § 3.385.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As a hearing loss disability under 38 C.F.R. § 3.385 is not capable of lay observation, that is, it is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the claimed disability and the continuity of symptoms that the Veteran avers. 

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between a hearing loss disability under 38 C.F.R. § 3.385 and the postservice symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).






Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service and before 2003, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that a hearing loss disability under 38 C.F.R. § 3.385 was not shown until 2003, 50 years after separation from service in 1952 and well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed the current bilateral hearing loss disability to an injury, disease, or event, including noise exposure, in service.

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the report of VA examination.  




The VA examiner, an audiologist, expressed the opinion that it was not at least as likely as not that hearing loss was caused by or a result of an event in service.  The VA examiner explained that the Veteran's hearing was informally assessed as normal during service in 1945, 1950, and 1952, that the Veteran filed a claim for compensation and pension in 1959 that did not include hearing loss, that hearing was described as good in a cardiology note in 1992, and that the Veteran had a significant history of post-service noise exposure.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of bilateral hearing loss under 38 C.F.R. § 3.385 and a nexus to service, which opposes rather than supports the claim.

The opinion was rendered by an audiologist, who reviewed the Veteran's file and supported the conclusion reached in the opinion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  

As there is no competent lay or medical evidence on the material issue of fact, namely, a nexus to service, and no medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bladder Cancer and Prostate Cancer

Evidence  

The service treatment records do not contain a complaint or finding of bladder or prostate abnormality.  At discharge from the first period of service in December 1945, the genitourinary examination was normal.  On pre-induction examination in August 1950, there were no significant abnormalities of the genitourinary system.  



Urinalysis was normal in April 1952.  On separation examination in May 1952, the genitourinary system was normal.  

After service in January 1972 VA records show that the Veteran complained of urinary frequency, urgency, and dysuria for two months.  He stated that the same problem started in 1953.  Prostatitis was diagnosed.  In February 1972, decreased kidney function was noted.  In January 1973, the Veteran was again treated for prostatitis.  In August 1974, in June 1978, in December 1979, and in January 1981, diagnostic testing of the urinary system was normal.  

In 1981, prostate cancer was diagnosed during treatment for benign prostatic hypertrophy.  In February 1983, history included low back pain for ten to 15 years.  

In January 2001, the Veteran complained of urinary dysfunction of two years' duration.  A cystoscopy suggested bladder cancer, which was later confirmed by a biopsy. 

On VA examination in July 2013, the Veteran stated that he had bladder symptoms in service, which resolved completely until the 1960s.  He stated that he had back pain following service while employed in a job that required frequent driving in a truck and bouncing around.  The VA examiner, a physician, stated that the back pain was likely mechanical back pain.  The VA examiner expressed the opinion that it was less likely than not that the bladder and prostate cancers were related to an injury, disease, or event in service and it was also less likely than not that the cancers were incurred in service.  

The VA examiner explained that without urinary symptoms for 25 years after service the urinary difficulties in or around service were acute and likely prostatitis or a urinary tract infection.    





The VA examiner stated that due to the lack of a temporal relationship of the symptoms around the time of service and the urinary obstructive symptoms after service, it appeared that the Veteran had two distinct and unrelated conditions.  The VA examiner stated that the diagnosis of prostate cancer in 1981 would not have likely occurred in inservice in the 1950s and then spontaneously resolve for years until 1981.  The VA examiner stated that the low back pain was unrelated to prostate or bladder problems and was due to mechanical low back pain and the prostate and bladder cancers were unrelated to a remote diagnosis of prostatitis or a urinary tract infection.

The VA examiner stated that there was no known association between benign prostatic hypertrophy or prostatitis and prostate cancer, that prostate cancer rarely presents with symptoms and was rarely found in men before age 40, and that the incidence of prostate cancer increased with age and was seen more in men, 50 to 70 years old. 
Analysis 

The Veteran is competent to describe symptoms of low back pain and urinary dysfunction since service, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159; see Layno, 469-71.

Although the Veteran is competent to describe symptoms of low back pain and urinary dysfunction, the service treatment records alone do not affirmatively show that either prostate or bladder cancer was present in service. 

As the Veteran is competent to describe symptoms of low back pain and urinary dysfunction since service, the Veteran's description of the symptoms satisfies the that the symptoms were "noted" in service, as symptoms of low back pain and urinary dysfunction are often indicative of but not dispositive of a chronic disease, such as a cancer, and as any cancer is recognized as a "chronic" disability under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  See Walker, at 1337. 


For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

The service treatment records lack the documentation of the combination of manifestations sufficient to identify either prostate cancer or bladder cancer as a chronic disease in service.

Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  The Veteran is competent to describe symptoms since service.  38 C.F.R. § 3.159; Layno, at 71.  To this extent, the Veteran's lay statements of low back pain and urinary dysfunction are competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that prostate cancer and bladder cancer are a continuation of symptoms since, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

While symptoms of low back pain and urinary dysfunction are capable of lay observation, cancer is not capable of lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, but not, for example, a form of cancer).  

As a form of cancer is not capable of lay observation, that is, not a simple medical condition, the Veteran is not competent to offer an opinion that low back pain and urinary dysfunction are related to prostate cancer or bladder cancer.  Davidson, at 1316.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of prostate cancer or bladder cancer. 




Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that prostate cancer was diagnosed in 1981, 28 years after service, and bladder cancer was diagnosed in 2001, 48 years after service, well beyond the one year presumptive period for a form a cancer as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed prostate cancer or bladder cancer to an injury, disease, or event in service.

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the report of VA examination.  

The VA examiner expressed the opinion that it was less likely than not that the prostate and bladder cancers were related to an injury, disease, or event in service and it was also less likely than not that the cancers were incurred in service.  

The VA examiner explained that without urinary symptoms for 25 years after service the urinary difficulties in or around service were acute and likely prostatitis or a urinary tract infection.    



The VA examiner stated that due to the lack of a temporal relationship of the symptoms around the time of service and the urinary obstructive symptoms after service, it appeared that the Veteran had two distinct and unrelated conditions.  The VA examiner stated that the diagnosis of prostate cancer in 1981 would not have likely occurred in inservice in the 1950s and then spontaneously resolve for years until 1981.  The VA examiner stated that the low back pain was unrelated to prostate or bladder problems and was due to mechanical low back pain and that the prostate and bladder cancers were unrelated to a remote diagnosis of prostatitis or a urinary tract infection.

The VA examiner stated that there was no known association between prostatitis and prostate cancer, that prostate cancer rarely presents with symptoms and was rarely found in men before age 40, and that the incidence of prostate cancer increased with age and was seen more in men, 50 to 70 years old.  

The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset and cause of prostate cancer or bladder cancer, which opposes rather than supports the claim.

As the opinion was rendered by a physician, who reviewed the Veteran's file and supported the conclusions reached in the opinion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion and as the medical opinion is factually accurate, fully articulated, and based on sound reasoning, the opinion carries significant weight.  There is no medical evidence to the contrary.  

As there is no competent lay or medical evidence on the material issues of fact, namely, a nexus to service, and no medical evidence in favor of the claims, the preponderance of the medical evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for prostate cancer is denied.

Service connection for bladder cancer is denied.


REMAND

In the remand in May 2013, the Board directed the RO to readjudicate the reopened claim of service connection for nosebleeds on the merits, including whether the nosebleeds constituted an aggravation of the pre-existing nasal septal perforation, applying 38 C.F.R. § 3.306.  The supplemental statement of the case issued in July 2013 did not include the requested consideration regarding aggravation.

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of service connection for nosebleeds, including whether the nosebleeds constituted an aggravation of the pre-existing nasal septal perforation, applying 38 C.F.R. § 3.306.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


